        Case 1:20-cv-00147-NR Document 44-1 Filed 10/09/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CLOSE ENTERPRISES, INC. d/b/a CLOSE           Case No.: 1:20-cv-00147
 AUTO SALES, on behalf of itself and all
 others similarly situated,

               Plaintiff,

        v.

 ERIE INSURANCE GROUP a/k/a ERIE
 INSURANCE EXCHANGE,

               Defendant.


                                          ORDER

       AND NOW, on this _______ day of ___________________, 2020 upon consideration of

Defendant’s Motion to Dismiss and Plaintiff’s response hereto, it is hereby ORDERED,

ADJUDGED and DECREED that Defendant’s Motion is DENIED.

                                                  BY THE COURT:



                                                  _______________________________
                                                                                J.
